MAINE SUPREME JUDICIAL COURT                                                       Reporter of Decisions
Decision: 2016 ME 116
Docket:   Jud-14-1
Argued:   November 4, 2015
Decided:  July 21, 2016

Panel:        SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, HJELM, and
              HUMPHREY, JJ.



                    IN THE MATTER OF ROBERT M.A. NADEAU

PER CURIAM

         [¶1] The Committee on Judicial Responsibility and Disability has filed a

report with the Supreme Judicial Court against Probate Judge Robert M.A.

Nadeau, alleging several violations of the Maine Code of Judicial Conduct1 based

on statements he made in a letter to counsel regarding a court proceeding in which

he was a party, and based on his judge-related Internet and social media activity.

The Committee has also recommended that we impose sanctions against Judge

Nadeau as a result of the alleged violations.

         [¶2] A de novo evidentiary hearing was held before a Hearing Justice

(Clifford, J.) designated by the Court. Based on the findings of the Hearing

Justice, which are properly supported by the record, we conclude that

Judge Nadeau committed one actionable violation of the Code based on statements

   1
      The version of the Maine Code of Judicial Conduct applicable to this proceeding was promulgated
in 1993 and became effective that year. See M. Code Jud. Conduct II(2) (Tower 2013). The Code has
since been superseded by a revised version, effective September 1, 2015. M. Code Jud. Conduct II. In
this decision, our discussion is of the Canons from the 1993 Code, and our citations to and quotations of
them draw on that version of the Code.
2

he made in the letter to counsel. Further, because of the seriousness of this

violation, we impose a public censure and reprimand, and a thirty-day suspension

from the performance of his duties as judge of the York County Probate Court.

                            I. PROCEDURAL BACKGROUND

        [¶3] In matters of judicial discipline, “[t]the Supreme Judicial Court has

exclusive original jurisdiction.” In re Nadeau, 2007 ME 21, ¶ 10, 914 A.2d 714

(quotation marks omitted).              Invoking that authority, in October 2014 the

Committee filed with the Supreme Judicial Court a five-count report against Judge

Nadeau. See M.R. Comm. Jud. Responsibility & Disability 3 (Tower 2013).2 In a

procedural order, the Chief Justice, acting for the Court, appointed an Active

Retired Justice of the Court to preside as Hearing Justice and conduct a de novo

hearing at which the Committee and Judge Nadeau could present evidence on the

allegations. See In re Ross, 428 A.2d 858, 860 (Me. 1981). The procedural order

specified that the Hearing Justice’s findings were to be treated as those of a referee

pursuant to M.R. Civ. P. 53(e)(2).

        [¶4] After holding a hearing in February 2015, the Hearing Justice issued

several orders containing findings of fact, which we adopt because they are

supported by the record, see In re Nadeau, 2007 ME 21, ¶ 10, 914 A.2d 714, and in

    2
      We cite to the Maine Rules of the Committee on Judicial Responsibility and Disability that were in
effect at the time of the alleged violations. Portions of the Rules have been amended since the
administrative proceeding that led to the Committee’s report to the Court.
                                                                                                  3

any event are not in material dispute. In the orders, the Hearing Justice concluded

that the Committee had established four of the five alleged violations.3 Pursuant to

a subsequent procedural order issued by the Court, the parties filed further

arguments on the merits of the Committee’s charges and on the issue of what

sanctions, if any, should be imposed were we to determine that Judge Nadeau’s

conduct violated the Code.

        [¶5] Based on the findings rendered by the Hearing Justice sitting as a

referee, we proceed to determine, on a de novo basis, whether Judge Nadeau

violated the Code.           See id. ¶ 5.        In doing so, we give no deference to the

Committee’s report, see id. ¶ 10, even though the Committee is charged with

deciding administratively whether a charge “has been established,” M.R.

Comm. Jud. Responsibility & Disability 2(I) (Tower 2013).                            “The Committee

bears the burden of proving the allegations contained in its report.” In re Nadeau,

2007 ME 21, ¶ 10, 914 A.2d 714.

                  II. VIOLATIONS ALLEGED BY THE COMMITTEE

        [¶6]     Judge Nadeau is the York County Probate Judge, which, like all

Probate Court judicial offices in Maine, is an elected office. Judge Nadeau held

that judicial office from 1996 to 2008, when he was defeated in a primary election,

and again from his re-election in 2012 to the present. The office of probate judge

  3
      The Committee no longer pursues the violation alleged in the fifth count. See infra n.6.
4

is a part-time position, and at all times pertinent to this case Judge Nadeau has

maintained a private law practice as he is permitted to do.             The allegations

contained in the Committee’s report highlight the tension that can emerge between

the ethical responsibilities that arise from holding judicial office and a judge’s

extra-judicial activities.

       [¶7] After a brief discussion of the principles and application of the Code,

we consider the two counts that are based on statements that Judge Nadeau wrote

in a letter to an attorney who represented the adverse party in a case where

Judge Nadeau was an unrepresented party. We then turn to the two remaining

counts, which are based on a website and a Facebook page that Judge Nadeau

created through a media consultant.

A.     Code of Judicial Conduct

       [¶8] The delivery of justice and public confidence in the integrity of the

judiciary necessarily rests on judicial officers’ adherence to the ethical standards

prescribed in the Code.            As is true with the current Canons, see

M. Code Jud. Conduct preamble, the Canons in the 1993 Code, which governs this

proceeding, were designed to ensure that judges act in a way that is fitting of

judicial office and fulfills their crucial responsibility to protect the “public trust” of

a system that is founded on the rule of law, see M. Code Jud. Conduct preamble

(Tower 2013). In this way, members of the public can be justified in having
                                                                                      5

confidence in and respect for both the institution of the judiciary as a whole and the

proper adjudication of specific disputes.

      [¶9] As the Preamble to the 1993 Code made clear, the Canons provided

“rules of reason.”

      It is not intended . . . that every transgression will result in disciplinary
      action. Whether disciplinary action is appropriate, and the degree of
      discipline to be imposed, should be determined through a reasonable
      and reasoned application of the Code and should depend on such
      factors as the seriousness of the transgression, whether there is a
      pattern of improper activity, and the effect of the improper activity
      upon others or upon the judicial system.

Id.   Therefore, the application of the Canons requires sensitivity to the

extraordinarily important objectives they served, viewed in the particularized

“circumstances and conditions in which judges must operate.”                   Advisory

Committee’s Notes to 1993 promulgation of former M. Code Jud. Conduct at 6

(effective Sept. 1, 1993) (hereinafter, “Advisory Notes”).

      [¶10] Although Judge Nadeau was not acting in an immediate judicial

capacity when he engaged in the conduct at issue in this proceeding, his conduct

remained subject to the standards created in the Code. Canon 4 of the 1993 Code

was devoted expressly and entirely to a judge’s conduct outside of the judicial

realm, covering activities that are avocational, governmental, civic, charitable,

financial, fiduciary, and professional.         See M. Code Jud. Conduct I(4)
6

(Tower 2013).4 The Code’s reach beyond the bench to conduct such as that at

issue here was necessary because judges are the face of the judiciary, and their

extra-judicial conduct and activities—like their conduct in the judicial role—reflect

on the court system. As is stated in a leading treatise on judicial ethics,

        Judges are held to higher standards of integrity and ethical conduct
        than attorneys or other persons not invested with the public trust. This
        heightened standard of conduct extends beyond the limits of the
        judge’s court, for “a judge’s duty does not stop at the robing room
        door.” Even in a judge’s personal life, he or she must adhere to
        standards of probity and propriety far higher than those deemed
        acceptable for others.

Charles Gardner Geyh et al., Judicial Conduct and Ethics § 1.02 at 1-4

(5th ed. 2013) (alteration omitted) (citation omitted). This important observation

explains why a judge’s conduct, even outside of the direct exercise of judicial

responsibilities, remains subject to the ethical constraints created by the Code. See

In re Cox, 658 A.2d 1056, 1058 (Me. 1995) (applying the Code to a judge’s

conduct in a personal real estate transaction). Therefore, we must consider the

impact of the Canons on Judge Nadeau’s conduct with an eye toward the critical



    4
     The scope of restrictions on extra-judicial activities differed somewhat as between Probate Court
judges, who are part-time, and state court judges, who are full-time. See M. Code Jud. Conduct II(1)(B)
(Tower 2013). For example, a judge of probate was not subject to the prohibition applicable to other
judges against engaging in the practice of law. See M. Code Jud. Conduct II(1)(B)(1)(b) (Tower 2013);
M. Code Jud. Conduct I(4)(G) (Tower 2013). Nonetheless, all judges—whether full-time or part-time—
engage in activities outside of the scope of their judicial duties, and all were permitted to appear as
unrepresented litigants, just as Judge Nadeau did in the court action at issue here.                See
M. Code Jud. Conduct I(4)(G) (Tower 2013). The Code that was adopted in 2015, see supra n.1, contains
comparable provisions. See, e.g., M. Code Jud. Conduct I(B)(2), Canon 3, R. 3.10.
                                                                                                      7

justification for applying the Canons to extra-judicial activities: promoting and

maintaining public confidence in the integrity of the judiciary.

           [¶11] With these underlying principles in mind, we consider the four counts

of the report that the Committee presses.5

B.         Letter to Counsel

           [¶12] Two of the counts in the Committee’s report are based on different

portions of a letter that Judge Nadeau sent to an attorney who practices in a firm

located in York County.

           1.       Comments Directed to Counsel (Count 3)

           [¶13] In 2013, while a judge but in his personal capacity, Judge Nadeau

commenced an action in the Maine District Court for protection from harassment

against his former girlfriend, who lived in Massachusetts. Judge Nadeau was not

represented by counsel in that proceeding, but an attorney represented his former

girlfriend. In his complaint for protection from harassment, Judge Nadeau alleged

that the former girlfriend improperly disclosed confidential or otherwise private

medical and other information about him.                            While the case was pending,

Judge Nadeau wrote a letter to the former girlfriend’s attorney of record, stating,

           You know that, putting aside your training and evident desire to
           simply argue and advocate, you need to advise your client to pull her
           book and internet advertising immediately, at a minimum, under the

     5
         In doing so, we deviate from the sequence of the counts set out in the Committee’s report.
8

          circumstances. This is a matter of, at the minimum, clearly protected
          medical privacy. The consequences of not doing so can be
          devastating, not only for her and her best friend, but probably even for
          you, and their former or current [Massachusetts] lawyer. . . . You can
          posture all you want in the interest of advocacy. But absent
          immediate, legitimate responsibility and cooperation designed to
          achieve amicable, nonmonetary resolution of whatever issues your
          client and I apparently have, I respectfully submit this is going to
          become very bad for your client, you and your law firm.

(Emphasis added.)               Judge Nadeau’s letter also included the following

statement in a footnote:

          I am incidentally in possession of a hard copy of an email from [an
          attorney] of your firm to [York County Probate] Register Lovejoy in
          which [the attorney] snidely referred to me as “his eminence.” If that
          was not meant to be pejorative or disrespectful of me as a jurist and
          an ethical violation, I request [the attorney’s] full explanation within
          10 days from the date of this letter.

(Emphasis added.)6

          [¶14] In Count 3 of its report, the Committee alleges that these comments

violated Canon 1 because they compromised the integrity of the judiciary,7 and


    6
      This footnote also formed the basis for the fifth count of the Committee’s report to the Court, in
which the Committee alleged that in the footnote, Judge Nadeau disclosed nonpublic information that he
had acquired in his judicial capacity in violation of Canon 3(B)(11). The Hearing Justice found that when
Judge Nadeau sent the letter to the former girlfriend’s attorney, the contents of the email sent to the
Register of Probate were in a record that was already public and that Judge Nadeau’s republication of it
therefore did not violate the Code. The Committee no longer presses this count.
    7
        Canon 1 read in full:

          An independent and honorable judiciary is indispensable to justice in our society. A
          judge should participate in establishing, maintaining and enforcing high standards of
          conduct, and shall personally observe those standards so that the integrity and
          independence of the judiciary will be preserved. The provisions of this Code are to be
          construed and applied to further that objective.
                                                                                                        9

Canon 2(B)8 because the comments advanced his personal interests. We conclude

that with the written statements directed to counsel, Judge Nadeau violated those

provisions of the Code.9

        [¶15] In the letter, Judge Nadeau aggressively explained to the former

girlfriend’s attorney the difficulties that would arise if the parties’ dispute were not

resolved. The stated difficulties included extended discovery and disclosure by

Judge Nadeau of information that, he implied, would not be favorable to the former

girlfriend. As the Hearing Justice observed, Judge Nadeau’s warning to the former

girlfriend’s attorney that continued litigation would be “very bad” for the attorney

and his firm was in a statement connected to the proceeding that was the subject of

the letter and perhaps not improper by itself.                       In the footnote, however,



   M. Code Jud. Conduct I(1) (Tower 2013).
   8
     Canon 2(B) provided in pertinent part: “A judge shall not lend the prestige of judicial office to
advance the private interests of the judge . . . .” M. Code Jud. Conduct I(2)(B) (Tower 2013).
   9
       The Committee’s report also included an allegation that the statement in the footnote violated
Canon 4(A)(1) (Tower 2013), which required a judge to conduct extra-judicial activities in a way that
does not “cast reasonable doubt on the judge’s capacity to act impartially as a judge,” because the
statement implicated Judge Nadeau’s impartiality in cases involving the lawyers in the firm that
represented his former girlfriend. The Hearing Justice concluded, however, that Judge Nadeau had not
violated Canon 4(A)(1) because Judge Nadeau recuses himself from all Probate Court matters where any
of the attorneys in the law firm that represented the former girlfriend appeared as counsel, and thus that
there would not be a perception of bias against lawyers in that firm or their clients. We independently
agree with that conclusion.

   The Hearing Justice concluded that Judge Nadeau’s statements in the footnote violated Canon 4(A)(2)
(Tower 2013), which prohibited judges from engaging in extra-judicial conduct that “demean[s] the
judicial office.” The Committee did not allege a violation of Canon 4(A)(2), however, and so we do not
address it.
10

Judge Nadeau interposed his judicial position into his presentation by recounting a

“snide[]” email from another member of the attorney’s firm, containing a negative

reference to Judge Nadeau in his judicial capacity.             Judge Nadeau then

“request[ed] . . . [a] full explanation within 10 days” if the email was not intended

to be “pejorative or disrespectful.”

      [¶16]    Judge Nadeau violated the Code when, in the admonition, he

explicitly injected his judicial office into a situation that was entirely unrelated to

that position–indeed, he himself wrote that the point was “incidental[].” The

evident purpose of the letter was to persuade the former girlfriend’s attorney of the

benefits of settling the private dispute that was then in litigation. Judge Nadeau’s

position as a judge had no legitimate bearing on that dispute. As the Hearing

Justice found, Judge Nadeau “inappropriately and inexplicably” referred to his

judicial position, and he did so in the context of a warning that ongoing litigation

would be “very bad” for the attorney representing the former girlfriend and for that

attorney’s firm, with which the attorney who had sent the email to the Register of

Probate was affiliated.

      [¶17] Judge Nadeau’s statements in the letter had several combined effects.

He exploited his judicial office for personal gain because he gratuitously invoked

his position of judicial and public prominence to advance his personal objective of

settling the protection case on his terms.
                                                                                                       11

        [¶18] At the same time, because Judge Nadeau’s judicial authority had

nothing to do with the matter at hand, the statements in the letter conveyed a

threatening tone. On the heels of his statement that the protection case would

develop in a way that would be “very bad” for the attorney and others in the

attorney’s firm, Judge Nadeau sought a “full explanation” why another attorney in

the firm referred to Judge Nadeau as “his eminence” if that reference was not

intended to be “pejorative or disrespectful.” Although Judge Nadeau framed this

as a “request,” he connected it directly to his judicial office and presented it

coercively, even making it subject to a ten-day deadline.                         As Judge Nadeau

presented the “request,” it would leave the attorney who wrote the email in a

position where if he did not contact Judge Nadeau within ten days, presumably

with an apology, he would be impliedly admitting that his email was “pejorative or

disrespectful of [him] as a jurist.”

        [¶19] Judge Nadeau’s statements diminished the integrity of the judiciary,

and invoked the power and prestige of his office without justification and for his

own purposes. He therefore violated Canons 1 and 2(B).

        [¶20] Judge Nadeau argues that even if his conduct amounted to violations

of the Code, it is protected by the First Amendment.10 The United States Supreme

   10
     In an earlier case, we did not reach the question of whether, when allegations of judicial misconduct
had First Amendment implications, the Committee was required to prove its allegations by a
preponderance of the evidence, or by clear and convincing evidence. See In re Nadeau, 2007 ME 21,
12

Court has recently addressed the relationship between a judge’s constitutional right

to free speech and restrictions on a judge’s speech imposed by codes of judicial

ethics. See Williams-Yulee v. Fla. Bar, 135 S. Ct. 1656, 1672-73 (2015) (holding

that a prohibition against a personal solicitation of campaign funds by a candidate

seeking election to become a judge did not violate the candidate’s

First Amendment rights).

        [¶21] In Williams-Yulee, the Supreme Court first held that restrictions on a

judicial candidate’s speech are subject to strict scrutiny—that is, that they must be

narrowly tailored to serve a compelling interest.                   Id. at 1665.       As the Court

observed, the state has a “compelling interest in preserving public confidence in

the integrity of the judiciary,” id. at 1666, and the “public perception of judicial

integrity is a state interest of the highest order,” id. (quotation marks omitted); cf.

In re Nadeau, 2007 ME 21, ¶ 17, 914 A.2d 714 (stating that public confidence in a

fair judiciary “undoubtedly is a compelling state interest”). Canons 1 and 2(B) of

the Maine Code of Judicial Conduct directly promoted this compelling interest and

therefore met this element of the strict scrutiny standard.

        [¶22] Then, addressing the scope of a constitutional restriction on speech,

the Supreme Court held that the regulation must be narrowly tailored but need not



¶ 15, 914 A.2d 714. We again need not and do not reach that issue, because the parties do not dispute the
facts, and so the difference between the standards of proof is not consequential in this proceeding.
                                                                                   13

be “perfectly” so, Williams-Yulee, 135 S. Ct. at 1671 (quotation marks omitted):

“[t]he impossibility of perfect tailoring is especially apparent when the State’s

compelling interest is as intangible as public confidence in the integrity of the

judiciary.” Id. Here, Canons 1 and 2(B) were narrowly tailored to regulate a

judge’s conduct because, by their terms, they applied only to conduct that

impugned the integrity of the judiciary and diminished confidence in the justice

system. Seen objectively, Judge Nadeau’s statements invoked his status as a judge

for personal gain. Judge Nadeau’s statements therefore negatively implicated the

integrity of the judiciary and fell within the narrow scope of conduct prohibited by

the Canons.

      [¶23] This conclusion also resolves Judge Nadeau’s related argument that

when these Canons are applied to speech, they are overbroad and therefore

unconstitutional. Because Canons 1 and 2(B) survive a strict scrutiny analysis and

are not facially unconstitutional, they are overbroad only if they “sweep[] within

[their] ambit a substantial amount of protected speech.” State v. Events Int’l, Inc.,

528 A.2d 458, 461 (Me. 1987). That is not the case here. By requiring judges to

observe standards that preserve the integrity of the judiciary and barring judges

from lending the prestige of their office to advance their private interests, Canons 1

and 2(B) defined the scope of conduct that they governed. If a judge’s speech fell
14

outside of the scope of the Canons, then the Canons did not apply in the first place,

and so their application was not overbroad.

      [¶24] We therefore conclude that the Committee has proved that Judge

Nadeau violated Canons 1 and 2(B) as alleged in Count 3 and that the Canons did

not violate his First Amendment rights.

      2.      Criticism of Another Judge (Count 4)

      [¶25]     In the same letter, Judge Nadeau made statements about a

District Court judge who had presided in the protection from harassment case and

granted the former girlfriend’s motion to dismiss Judge Nadeau’s complaint. In his

letter, Judge Nadeau disparaged an assertion contained in a pleading filed by the

attorney in the protection from harassment case, where the attorney alleged that his

client (the former girlfriend) had been “maligned.” In his letter, Judge Nadeau

wrote that the presiding District Court judge who accepted that argument was

“very female-biased and unknowing.”

      [¶26] The Committee asserts that this statement was a categorical criticism

of a judge made by another judge in violation of the Code, because the statement

undermined the integrity of the judiciary in violation of Canon 1, see supra n.7; did
                                                                                                      15

not promote public confidence in the judiciary, in violation of Canon 2(A)11; and

demeaned the judicial office in violation of Canon 4(A)(2).12

        [¶27] We conclude that the Code cannot support a finding of misconduct for

a judge’s nonpublic statements that were critical—whether unfairly or not—of

another judge, when the statements were made in the context of a case where the

declarant judge was a litigant.

        [¶28] Although the Committee relies on general canonical standards in

support of the charge alleged in Count 4, we must consider Canon 3(B)(9), which

addressed when a judge may comment publicly on a pending court proceeding.

That Canon provided in pertinent part:

        A judge shall abstain from public comment about a pending or
        impending proceeding in any court . . . . This subsection does not
        prohibit judges from making public statements in the course of their
        official duties or from explaining for public information the
        procedures of the court.      This subsection does not apply to
        proceedings in which the judge is a litigant in a personal capacity.

M. Code Jud. Conduct I(3)(B)(9) (Tower 2013) (emphasis added).

        [¶29]     Judge Nadeau framed his comment about the disposition of the

protection from harassment case by referring to the presiding District Court judge.


   11
      Canon 2(A) provided in full: “A judge shall respect and comply with the law and shall act at all
times in a manner that promotes public confidence in the integrity and impartiality of the judiciary.”
M. Code Jud. Conduct I(2)(A) (Tower 2013).
   12
      Canon 4(A)(2) provided: “A judge shall conduct all of the judge’s extra-judicial activities so that
they do not . . . demean the judicial office.” M. Code Jud. Conduct I(4)(A)(2) (Tower 2013).
16

In effect, however, Judge Nadeau’s comment was a statement about the case itself

because it was about a decision made by a judge in a case where he was a litigant

in a personal capacity. The statement therefore falls outside of the proscription

otherwise created by Canon 3(B)(9).

      [¶30] The inquiry does not end there, however, because one Canon’s failure

to reach certain conduct did not necessarily create a safe harbor if that conduct was

prohibited elsewhere in the Code. Although the language of Canon 3(B)(9) simply

purported to exclude from its application statements about cases in which the judge

appeared personally, the Advisory Committee’s Note expressly states that the

Canon was intended to “permit[]” a judge to make comments about such cases.

Advisory Notes at 29 (emphasis added). That is what Judge Nadeau did here, and

so irrespective of the effect of other Canons, his comment cannot be seen as a

violation of the Code.

      [¶31] Further, Canon 3(B)(9) barred a judge from making public comments

about pending or impending cases.          Judge Nadeau’s statement about the

District Court judge was nonpublic, as he made it in a private letter sent to the

adverse party’s attorney.      The Advisory Committee’s Note explains that

Canon 3(B)(9) did not extend to nonpublic statements because of concerns that if

that provision encompassed private speech, it “would set an unduly broad and
                                                                                                          17

vague standard.” Id.13 Although Judge Nadeau argues that his criticism of the

judge was protected as free speech, we need not reach the merits of his argument

or the Advisory Committee’s own concern about the constitutionality of a

prohibition against a judge’s nonpublic comments concerning a pending case. For

purposes of this proceeding, it is sufficient to state that because of an apprehension

of that problem, the Canons themselves were intended to stop short of regulating

nonpublic speech such as Judge Nadeau’s.

        [¶32] Accordingly, we conclude that because Judge Nadeau’s disparaging

comment about another Maine judge was not public and concerned a case in which

he was a litigant, it was not prohibited by the Code. We acknowledge, however,

the concerns underlying the Committee’s argument.                            One judge’s published

assertion that another judge is biased, particularly when the declarant judge has had

direct dealings with the criticized judge, could well compromise confidence in the

criticizing judge or the criticized judge and therefore in the judiciary as a whole.14

Our responsibility, however, is to gauge Judge Nadeau’s conduct against the



   13
       The Advisory Committee’s note explains that an absolute bar on public statements was justified
because of “[t]he difficulty of assessing the impact of public comment on an unknown audience.”
Advisory Committee’s Notes to 1993 promulgation of former M. Code Jud. Conduct at 29 (effective
Sept. 1, 1993).
   14
       It is unclear to us if by describing the District Court judge as “unknowing,” Judge Nadeau was
describing his views of the intellect of the other judge, or whether he was stating that the criticized judge
did not realize that he was “very female-biased.” If the former, it would make Judge Nadeau’s criticism
even more troubling but would not lead to a different result in this disciplinary proceeding.
18

requirements of the Code, and we must conclude that in this instance he did not

violate it.

C.        Social Media and Internet Activity

          [¶33] Two of the charges filed by the Committee are based on information

that Judge Nadeau posted on the Internet—specifically, a website and a Facebook

page—in association with his 2012 election campaign.                          We address those

allegations in turn.

          1.      Link to Website of Judge Nadeau’s Law Office (Count 1)

          [¶34]    After Judge Nadeau was re-elected to judicial office in 2012, a

marketing and media consultant retained by Judge Nadeau either created a new

website or modified an existing one so that it was entitled, “York County Probate

Judge Robert Nadeau.” That website, which showed Judge Nadeau wearing a

judicial robe, was his personal website and not an official website of the York

County Probate Court. It also provided a link to the website of his private law

office. By using that link, a person who viewed Judge Nadeau’s personal judicial

website could then move directly to the website for Judge Nadeau’s private law

office. In Count 1 of its report, the Committee alleges that Judge Nadeau violated

Canon 2(B), see supra n.8, by using the judicial office for personal gain.15


     15
       The Committee is not alleging that a judge would have violated the Canons merely by maintaining
a judicial website.
                                                                                19

      [¶35] Count 1 of the Committee’s complaint raises questions regarding the

uses of ubiquitous forms of technology by judges who are allowed by statute to

maintain a private practice, see 4 M.R.S. § 307 (2015); see also Estate of

McCormick, 2001 ME 24, ¶ 16, 765 A.2d 552 (“The Maine Legislature . . . has

continued to allow probate judges to maintain active probate practices.”). Bearing

in mind the principle that matters of judicial discipline were subject to rules of

reason, M. Code Jud. Conduct preamble (Tower 2013), we conclude that under the

unique circumstances of this case, Judge Nadeau did not engage in conduct that

warrants a formal determination that he violated Canon 2(B).         Although the

creation of a direct electronic pathway from a judicial website to a law office

website might be seen to lend the prestige of judicial office to advance personal

interests and therefore implicate Canon 2(B), there are several considerations that

diminish the need for disciplinary action.

      [¶36] As the Hearing Justice found, Judge Nadeau provided the link to the

website of his private law office on the judicial website for the purposes of

eliminating confusion within the general public and preventing instances where a

person who wanted to contact him in his capacity as a lawyer mistakenly contacted

the Probate Court.      The link did not actually generate any business for

Judge Nadeau’s law office. Further, Judge Nadeau promptly removed the link to

his private law office as soon as a complaint was made, effectively resolving the
20

Committee’s concerns about the issue. In this matter of first impression, these

circumstances weigh against a formal finding of judicial misconduct.

      [¶37] Notwithstanding this determination, the Committee’s report serves the

important purpose of underscoring the ethical problems that arise when it is alleged

that a judge has used the judicial office as a platform for personal and other

nonjudicial activities.   When a part-time judge, acting in a judicial capacity,

establishes a pathway on a judicial website for a user to contact the judge with the

prospect of a remunerative benefit to the judge, the judge may create the perception

of using the judicial office held in public trust as a means to create a private,

commercial advantage. Any such conduct by a judge must be preceded by a

careful and sensitive consideration of the requirements of the Canons and the

critically important goals they are designed to achieve.

      2.      Facebook Page (Count 2)

      [¶38]    During the 2012 election campaign when he sought election as

probate judge, Judge Nadeau, through the same media consultant, created a

Facebook page, which recited that it was the “[o]fficial page of York County Judge

of Probate Robert Nadeau.” Judge Nadeau continued to maintain the Facebook

page after he was reelected. In fact, it was not the “official” page of the York

County Probate Court. On the page, Judge Nadeau posted photographs of the

York County Courthouse as well as several photographs of himself wearing
                                                                                 21

judicial robes, in military uniform, and with his family. It also includes posts to

and from supporters.

      [¶39] In Count 2 of its report to the Court, the Committee alleges that

because Judge Nadeau was responsible for the creation of a Facebook page that

was falsely described as his “[o]fficial” judicial page, he violated Canon 2(A), see

supra n.11, which required a judge to “act at all times in a manner that promotes

public confidence in the integrity and impartiality of the judiciary,”

M. Code Jud. Conduct I(2)(A) (Tower 2013); and Canon 4(A)(2), see supra n.12,

which prohibited a judge from engaging in extra-judicial conduct that “demean[s]

the judicial office,” M. Code Jud. Conduct I(4)(A)(2) (Tower 2013).             The

Committee’s allegation in Count 2 is based on the description of the Facebook

page as the Probate Court’s official page, and not on the contents of the comments

that Judge Nadeau posted on it.

      [¶40]   Canon 2 was designed to “maintain[] public confidence in the

judiciary by avoiding impropriety and the appearance of impropriety in all of [the

judge’s] activities, both professional and personal.”      Advisory Notes at 11.

Improprieties proscribed by Canon 2(A) consisted both of violations of positive

law found in statute, rules, and the Code; and other conduct that was “irresponsible

and improper” although not specifically barred by particular authority.          Id.
22

(quotation marks omitted). The Committee has not proved that Judge Nadeau’s

conduct violated either aspect of Canon 2(A).

      [¶41]   First, the Committee argues that Judge Nadeau’s Facebook page

demeaned the judicial office in violation of Canon 4(A)(2) and therefore

derivatively violates Canon 2(A).    Conduct that “demeans the judicial office”

within the meaning of Canon 4(A)(2) “connotes injurious conduct, not merely

undignified conduct, as the latter might in some cases not be proscribed.”

Advisory Notes at 45 (quotation marks omitted). There is no dispute that Judge

Nadeau was, in fact, the duly elected judge of probate for York County. The

Committee has not proved that a reader’s possible impression that Judge Nadeau’s

Facebook page was the Probate Court’s official page would result in injury to the

Court. Therefore, Judge Nadeau’s mischaracterization of his Facebook page does

not constitute a proven violation of Canon 4(A)(2), which means that it was also

not a violation of Canon 2(A) based on conduct that was prohibited by

Canon 4(A)(2).

      [¶42]   Second, the Committee has not proved more generally that the

Facebook page was “irresponsible and improper” within the meaning of

Canon 2(A), as that meaning is explained in the Advisory Committee’s Note,

Advisory Notes at 11 (quotation marks omitted).          Regardless of whether

Judge Nadeau exercised good judgment when he held out his Facebook page as the
                                                                                    23

official presentation of the court that he served, the salient question is whether that

decision rose to the level of an ethical breach pursuant to the Code, particularly

when its provisions are treated as “rules of reason.”        M. Code Jud. Conduct

preamble (Tower 2013).       The Committee has not proved that the ambiguous

description of the Facebook page compromised public confidence in the

York County Probate Court or some other court, or that it created a perception of

impropriety.

      [¶43]    We therefore conclude that based on the limited scope of the

allegations in Count 2, the Committee has not proved that Judge Nadeau’s

Facebook page amounted to a violation of the Code.

                                 III. SANCTIONS

      [¶44] Having determined that Judge Nadeau violated the Code in his letter

to counsel as charged in Count 3, we turn to the question of what sanctions, if any,

should be imposed.

      [¶45]    In determining an appropriate sanction, we are guided by the

Preamble to the Code:

      Whether disciplinary action is appropriate, and the degree of
      discipline to be imposed, should be determined through a reasonable
      and reasoned application of the Code and should depend on such
      factors as the seriousness of the transgression, whether there is a
      pattern of improper activity, and the effect of the improper activity
      upon others or upon the judicial system.
24

M. Code Jud. Conduct preamble (Tower 2013); see also In re Nadeau,

2007 ME 35, ¶ 2, 916 A.2d 200. Any sanction we impose “must be designed to

preserve the integrity and independence of the judiciary and to restore and reaffirm

the public confidence in the administration of justice.” In re Ross, 428 A.2d at

868. Similarly, any sanction “must be sufficient to deter the individual being

sanctioned from again engaging in such conduct and to prevent others from

engaging in similar misconduct in the future.” Id. at 869.

      [¶46] The conduct underlying Count 3 is a serious violation of the Code

because it consists of leveraging judicial prestige for personal benefit and

attempting to induce others to act by improperly invoking judicial authority. Judge

Nadeau argues that the violation did not result in actual prejudice because he

recuses himself from any Probate Court proceeding that involves the lawyer to

whom he sent the letter and other lawyers in that firm. This argument, however,

overlooks the inherent harm that is created when a judge inappropriately invokes

the judicial office in an effort to accomplish a goal unrelated to that position, and

makes statements that, because of the judge’s authority, appear to be threatening.

      [¶47] Other factors weigh in favor of a sanction of substance. Although the

material facts in this proceeding are not in dispute, Judge Nadeau has vigorously

denied that any of his conduct violated his ethical responsibilities as a judge, as

prescribed in the Code. As we found in a prior case involving this same judge,
                                                                                25

“[h]is refusal to acknowledge that he acted wrongfully and violated the Code adds

to the seriousness of the transgression.”    In re Nadeau, 2007 ME 35, ¶ 3,

916 A.2d 200.

       [¶48] Further, this is now the third time that Judge Nadeau has been found

to have violated professional ethical standards. In Judge Nadeau’s capacity as a

lawyer, a Single Justice of this Court determined that he violated the Maine Bar

Rules by making “discourteous and degrading” statements to a judge. Bd. of

Overseers of the Bar v. Nadeau, BAR-05-03 (March 2, 2006) (Alexander, J.). The

Justice publicly reprimanded Judge Nadeau and ordered him “to conduct himself in

the future so as to avoid further occasions of professional misconduct.” Id. Then,

in a judicial disciplinary proceeding, we found that Judge Nadeau violated the

Code of Judicial Conduct by lying about an electoral opponent during a campaign

for judicial office. See In re Nadeau, 2007 ME 21, ¶¶ 2, 18-19, 26, 914 A.2d 714.

As sanctions in that case, we imposed a public censure and reprimand, and a

partially probated thirty-day suspension from judicial duties, with the requirement

that Judge Nadeau attend an educational program on judicial ethics and cooperate

with the Maine Assistance Program to address his depression (an issue he has not

raised here in mitigation or otherwise). In re Nadeau, 2007 ME 35, ¶ 7, 916 A.2d

200.
26

          [¶49] The dispositions imposed in those two cases—ranging from training

on judicial ethics to public reprimands and a suspension from the bench—were

designed to provide Judge Nadeau with the tools and incentive he appears to

require to conduct himself in an ethically responsible manner. Our determination

here that Judge Nadeau has again violated the Code demonstrates that the prior

corrective efforts have not been effective in dissuading him from engaging in

intemperate conduct prohibited by the Canons.

          [¶50] We impose a public censure and reprimand for the ethical violation

established in this proceeding. Additionally, because Judge Nadeau has again

committed a substantial and actionable violation of the Code, we suspend

Judge Nadeau from the office of judge of probate—as we did before—for a period

of thirty calendar days, but without suspending any portion of that period of

suspension.16




     16
      We decline to impose a forfeiture to York County as requested by the Committee to cover the
expenses of a substitute judge, because it appears that a suspension will automatically result in the loss of
compensation to Judge Nadeau.
                                                                            27

     The entry is:

                     It is ordered that Judge Nadeau be, and hereby is,
                     censured and reprimanded for violations of
                     Canons 1 and 2(B) of the 1993 Maine Code of
                     Judicial Conduct as alleged in Count 3 of the
                     Report of the Committee on Judicial
                     Responsibility and Disability. It is further ordered
                     that Judge Nadeau is suspended from the
                     performance of his duties as a judge of the York
                     County Probate Court for a period of thirty days
                     commencing October 3, 2016.



Counsel on the filings and at oral argument:

     Cabanne Howard, Esq., Committee on Judicial Responsibility
     and Disability, Portland, for the Committee on Judicial
     Responsibility and Disability

     Stephen B. Wade, Esq., Skelton, Taintor & Abbott, Auburn, for
     Robert M.A. Nadeau